Title: To James Madison from Michael Smith, [ca. 8 August 1815]
From: Smith, Michael
To: Madison, James


                    
                        
                            Dear Sir
                        
                        [ca. 8 August 1815]
                    
                    Pardon this liberty—My name is Smith, a native of Pennsylvania, came from the province of upper Canada Since the war with my little family by obtaining a passport. I live in Richmond, am a Minister of the gospel in the Baptist church, am on a tour of Preaching, was at a meeting-house near your Brother’s on Sabbath, who invited me home with him. I there

expressed a disire to visite you and your mother, who, I lear[n] is religious. Mr. Madison intimated that my visit would not be disagreeable to you. I am to Preach at the new meeting-house in the vicinity on Sabbath, and have come to see you with my family, hoping it will not be an intrusion, as you ha⟨ve⟩ now a vacation from public buisness. I am with much esteem yours
                    
                        M. Smith
                    
                